Exhibit 10.1

AMENDED & RESTATED FORWARD PURCHASE AGREEMENT

This Amended & Restated Forward Purchase Agreement (this “Agreement”) is entered
into as of June 24, 2020, between Crescent Acquisition Corp, a Delaware
corporation (the “Company”), and Crescent Capital Group LP, a Delaware limited
partnership (the “Purchaser”).

Recitals

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, on June 24, 2020, the Company entered into that certain Agreement and
Plan of Merger (the “Merger Agreement”), by and among the Company, Function
Acquisition I Corp, a Delaware corporation and a direct, wholly owned subsidiary
of the Company, Function Acquisition II LLC, a Delaware limited liability
company and a direct, wholly owned subsidiary of the Company, F45 Training
Holdings Inc, a Delaware corporation (“F45”), and Shareholder Representative
Services LLC, a Colorado limited liability company, solely in its capacity as
representative, agent and attorney-in-fact of the Company Stockholders (as
defined in the Merger Agreement) thereunder, which provides for, among other
things, a Business Combination involving the Company and F45;

WHEREAS, the Company, pursuant to a prospectus dated March 17, 2019, sold in its
initial public offering (“IPO”) 25,000,000 units (the “Public Units”), at a
price of $10.00 per Public Unit, each Public Unit comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Class A
Shares,” and the Class A Shares included in the Public Units, the “Public
Shares”), and one-half of one redeemable warrant, where each whole redeemable
warrant is exercisable to purchase one Class A Share at an exercise price of
$11.50 per share (the “Warrants,” and the Warrants included in the Public Units,
the “Public Warrants”);

WHEREAS, in connection with the IPO, the Company’s sponsor, CFI Sponsor LLC,
purchased an aggregate of 7,000,000 warrants at a price of $1.00 per warrant in
a private placement that closed simultaneously with the closing of the IPO (such
warrants, the “Private Placement Warrants”);

WHEREAS, the parties entered into that certain Forward Purchase Agreement, dated
February 26, 2019 (the “Original FPA”), pursuant to which immediately prior to
the closing of the Company’s initial Business Combination (the “Business
Combination Closing”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, on a private placement basis, the
number of Forward Purchase Shares (as defined below) determined pursuant to
Section 1(b)(ii) hereof and the number of Forward Purchase Warrants (as defined
below) determined pursuant to Section 1(b)(ii) hereof, on the terms and
conditions set forth herein; and

WHEREAS, the parties hereto wish to amend and restate the Original FPA in its
entirety as provided herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

 

1.

Sale and Purchase.

 

  (a)    Forward

Purchase Securities.

(i)    The Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, 5,000,000 Class A Shares (the “Forward Purchase
Shares”), plus 1,666,6662/3 warrants (the “Forward Purchase Warrants” and,
together with the Forward Purchase Shares, the “Forward Purchase Securities”),
in each case determined as set forth in clause 1(a)(ii), for an aggregate
purchase price of $10.00 per unit (the “Forward Purchase Price”) of one Forward
Purchase Share and one-third of one Forward Purchase Warrant (each, a “Forward
Purchase Unit”), or $50,000,000 in the aggregate

Notwithstanding anything to the contrary contained herein, to the extent the
Company obtains alternative financing to fund the Business Combination in
substitution or replacement of the commitment(s) to purchase Forward Purchase
Units hereunder (“Alternative Financing”), the aggregate commitments hereunder
shall be reduced by the amount of the Alternative Financing.

(ii)    The Forward Purchase Units to be issued and sold by the Company and
purchased by the Purchaser hereunder will, if the conditions set forth herein
are satisfied, result in gross proceeds to the Company in an aggregate amount
equal to the amount of funds necessary for the Company to consummate the initial
Business Combination and pay related fees and expenses, less amounts available
to the Company from the Trust Account (after payment of the deferred
underwriting discount and after giving effect to any redemptions of Public
Shares), plus any additional amounts that may be retained by the post-Business
Combination company for working capital or other purposes.

(iii)    Each Forward Purchase Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO on
March 7, 2019 (the “Warrant Agreement”). Each Forward Purchase Warrant will
entitle the holder thereof to purchase one Class A Share at a price of $11.50
per share, subject to adjustment as described in the Warrant Agreement, and only
whole Forward Purchase Warrants will be exercisable. The Forward Purchase
Warrants will become exercisable 30 days after the Business Combination Closing,
and will expire five years after the Business Combination Closing or earlier
upon the liquidation of the Company, as described in the Warrant Agreement. The
Forward Purchase Warrants will be non-redeemable and exercisable on a cashless
basis so long as they are held by the Purchaser or its Transferees (as defined
below). If the Forward Purchase Warrants are held by Persons (as defined below)
other than the Purchaser or its Transferees, the Forward Purchase Warrants will
have the same terms as the Public Warrants, as set forth in the Warrant
Agreement. Each Forward Purchase Share will have the same terms as each Public
Share, except as provided herein.

(iv)    The Company shall require the Purchaser to purchase the Forward Purchase
Securities by delivering notice to the Purchaser, at least five (5) Business
Days before the Business Combination Closing, specifying the number of Forward
Purchase Shares and Forward Purchase Warrants the Purchaser is required to
purchase, the date of the Business Combination Closing, the aggregate Forward
Purchase Price and instructions for wiring the Forward Purchase Price. The
closing of the sale of Forward Purchase Securities (the “Forward Closing”) shall
be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to

 

2



--------------------------------------------------------------------------------

as the “Forward Closing Date”). At least one (1) Business Day prior to the
Forward Closing Date, the Purchaser shall deliver to the Company, to be held in
escrow until the Forward Closing, the Forward Purchase Price for the Forward
Purchase Securities by wire transfer of U.S. dollars in immediately available
funds to the account specified by the Company in such notice. Immediately prior
to the Forward Closing on the Forward Closing Date, (A) the Forward Purchase
Price shall be released from escrow automatically and without further action by
the Company or the Purchaser, and (B) upon such release, the Company shall issue
the Forward Purchase Securities to the Purchaser in book-entry form, free and
clear of any liens or other restrictions whatsoever (other than those arising
under state or federal securities laws, this Agreement, the A&R Registration
Rights Agreement or the Stockholders Agreement (as defined in the Merger
Agreement) (if applicable)), registered in the name of the Purchaser (or its
nominee in accordance with its delivery instructions), or to a custodian
designated by the Purchaser, as applicable. In the event the Business
Combination Closing does not occur on the date scheduled for closing, the
Forward Closing shall not occur and the Company shall promptly (but not later
than one (1) Business Day thereafter) return the Forward Purchase Price to the
Purchaser. For purposes of this Agreement, “Business Day” means any day, other
than a Saturday or a Sunday, that is neither a legal holiday nor a day on which
banking institutions are generally authorized or required by law or regulation
to close in the City of New York, New York.

(b)    Legends. Each book entry for the Forward Purchase Securities shall
contain a notation, and each certificate (if any) evidencing the Forward
Purchase Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

2.    Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as follows, as of the date hereof and as of the
Forward Closing Date:

(a)    Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
presently conducted and as proposed to be conducted.

(b)    Authorization. The Purchaser has full power and authority to enter into
this Agreement. To the extent applicable, this Agreement has been approved by
the applicable governing entity of the Purchaser and the Business Combination
contemplated by the Merger Agreement is contemplated with a company engaged in a
business that is within the investment objectives, guidelines and restrictions
of the Purchaser and not in violation of any conflict of interest provisions
applicable to the Purchaser. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights (as defined below) may be limited by
applicable federal or state securities laws.

 

3



--------------------------------------------------------------------------------

(c)    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d)    Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

(e)    Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of any state or federal securities laws, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of law. By executing this Agreement, the
Purchaser further represents that the Purchaser does not presently have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Forward Purchase Securities. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

(f)    Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed Business Combination, with the Company’s
management.

(g)    Restricted Securities. The Purchaser understands that the offer and sale
of the Forward Purchase Securities to the Purchaser has not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase
Securities, or any Class A Shares for which they may be exercised, for resale,
except as provided in the A&R Registration Rights Agreement (as defined in

 

4



--------------------------------------------------------------------------------

the Merger Agreement) to be entered into concurrently with the consummation of
the Business Combination (the “Registration Rights”). The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Forward
Purchase Securities, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy.

(h)    High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

(i)    Accredited Investor. The Purchaser is an accredited investor as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

(j)    No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

(k)    Residence. The Purchaser’s principal place of business is the office or
offices located at the address of the Purchaser set forth on the signature page
hereof.

(l)    Adequacy of Financing. At the time of the Forward Closing, the Purchaser
will have available to it sufficient funds to satisfy its obligations under this
Agreement.

(m)    OFAC/Patriot Act. The Purchaser is not (i) a person or entity named on
the List of Specially Designated Nationals and Blocked Persons administered by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in
any Executive Order issued by the President of the United States and
administered by OFAC (“OFAC List”), or a person or entity prohibited by any OFAC
sanctions program, (ii) a Designated National as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or
providing banking services indirectly to a non-U.S. shell bank. The Purchaser
agrees to provide law enforcement agencies, if requested thereby, such records
as required by applicable law, provided that the Purchaser is permitted to do so
under applicable law. If the Purchaser is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT
Act of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively,
the “BSA/PATRIOT Act”), the Purchaser maintains policies and procedures
reasonably designed to comply with applicable obligations under the BSA/PATRIOT
Act. To the extent required by law, it maintains policies and procedures
reasonably designed for the screening of its investors against the OFAC
sanctions programs, including the OFAC List. To the extent required by law, it
maintains policies and procedures reasonably designed to ensure that the funds
held by the Purchaser and used to purchase the Forward Purchase Securities were
legally derived.

(n)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

5



--------------------------------------------------------------------------------

3.    Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows on the date hereof and as of the Forward
Closing Date:

(a)    Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

(b)    Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

(i)    500,000,000 Class A Shares, 25,000,000 of which are issued and
outstanding.

(ii)    25,000,000 Class F common stock, par value $0.0001 per share (the
“Class F Shares”), 6,250,000 of which are issued and outstanding as of the date
hereof. All of the outstanding Class F Shares have been duly authorized, are
fully paid and non-assessable and were issued in compliance with all applicable
federal and state securities laws.

(iii)    5,000,000 preferred shares, none of which are issued and outstanding.

(c)    Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the Forward
Closing, and the securities issuable upon exercise of the Forward Purchase
Warrants, has been taken or will be taken prior to the Forward Closing. All
action on the part of the stockholders, directors and officers of the Company
necessary for the execution and delivery of this Agreement, the performance of
all obligations of the Company under this Agreement to be performed as of the
Forward Closing, and the issuance and delivery of the Forward Purchase
Securities and the securities issuable upon exercise of the Forward Purchase
Warrants has been taken or will be taken prior to the Forward Closing. This
Agreement, when executed and delivered by the Company, shall constitute the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

(d)    Valid Issuance of Securities. The Forward Purchase Securities, when
issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, and the securities issuable upon
exercise of the Forward Purchase Warrants, when issued in accordance with the
terms of the Forward Purchase Warrants and this Agreement, will be validly
issued, fully paid and non-assessable, as applicable, and free of all preemptive
or similar rights, taxes, liens, encumbrances and charges with respect to the
issue thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, the A&R Registration Rights Agreement, the
Stockholders Agreement (if applicable), applicable state and federal securities
laws and liens or encumbrances created by or imposed by the Purchaser. Assuming
the accuracy of the representations of the Purchaser in this Agreement and
subject to the filings described in Section 3(e) below, the Forward Purchase
Securities will be issued in compliance with all applicable federal and state
securities laws.

 

6



--------------------------------------------------------------------------------

(e)    Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
applicable state securities laws, if any, and pursuant to the Registration
Rights.

(f)    Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any violation or default
(i) of any provisions of the Company’s certificate of incorporation, as it may
be amended from time to time (the “Charter”), bylaws or other governing
documents of the Company, (ii) of any instrument, judgment, order, writ or
decree to which the Company is a party or by which it is bound, (iii) under any
note, indenture or mortgage to which the Company is a party or by which it is
bound, (iv) under any lease, agreement, contract or purchase order to which the
Company is a party or by which it is bound or (v) of any provision of federal or
state statute, rule or regulation applicable to the Company, in each case (other
than clause (i)) which would have a material adverse effect on the Company or
its ability to consummate the transactions contemplated by this Agreement.

(g)    No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

(h)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the IPO
or a potential Business Combination, and the Company Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Purchaser in Section 2 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser Parties.

 

4.

Registration Rights/Stockholders Agreement; Transfer

(a)    Registration Rights/Stockholders Agreement. Purchaser shall, on or prior
to the Forward Closing: (i) execute and deliver to the Company a counterpart to
the A&R Registration Rights Agreement and (ii) if, after giving effect to the
Business Combination Closing, Purchaser will beneficially own 7.5% or more of
the outstanding Class A Shares, Purchaser shall execute and deliver to the
Company a counterpart of the Stockholders Agreement.

 

7



--------------------------------------------------------------------------------

(b)    Transfer. This Agreement and all of the Purchaser’s rights and
obligations hereunder (including the Purchaser’s obligation to purchase the
Forward Purchase Securities) may be transferred or assigned, at any time and
from time to time, in whole or in part, to one or more third parties (each such
transferee, a “Transferee”); provided that:

(i)    the applicable Transferee shall execute and deliver to the Company a
signature page to this Agreement, substantially in the form of Exhibit A hereto
(the “Transferee Joinder”), which shall reflect the number of Forward Purchase
Shares and Forward Purchase Warrants to be purchased by such Transferee (the
“Transferee Securities”), and, upon such execution, such Transferee shall have
all the same rights and obligations of the Purchaser hereunder with respect to
the Transferee Securities, and references herein to the “Purchaser” shall be
deemed to refer to and include any such Transferee with respect to such
Transferee and to its Transferee Securities; provided, that any representations,
warranties, covenants and agreements of the Purchaser and any such Transferee
shall be several and not joint and shall be made as to the Purchaser or any such
Transferee, as applicable, as to itself only; and

(ii)    upon a Transferee’s execution and delivery of a Transferee Joinder, the
number of Forward Purchase Shares and Forward Purchase Warrants to be purchased
by the Purchaser hereunder shall be reduced by the total number of Forward
Purchase Shares and Forward Purchase Warrants to be purchased by the applicable
Transferee pursuant to the applicable Transferee Joinder, which reduction shall
be evidenced by the Purchaser, the Transferee and the Company, as applicable,
amending Exhibit B to this Agreement to reflect each transfer and updating the
“Number of Forward Purchase Shares”, “Number of Forward Purchase Warrants”, and
“Aggregate Purchase Price for Forward Purchase Securities” on the Purchaser’s
signature page hereto to reflect such reduced number of Forward Purchase
Securities; provided, that the Purchaser shall not be released from its
obligation to purchase such Transferee Securities hereunder unless and until the
Transferee satisfies it obligation in full to purchase the number of Forward
Purchase Shares and Forward Purchase Warrants set forth in the Transferee
Joinder and on the terms and conditions set forth in this Agreement; provided,
further, that the Company’s and F45’s sole recourse under this Section 4(b)(ii)
shall be against Purchaser. For the avoidance of doubt, this Agreement need not
be amended and restated in its entirety, but only Exhibit B and the Purchaser’s
signature page hereto need be so amended and updated and executed by each of the
Purchaser, the Transferee and the Company upon the occurrence of any such
transfer of Transferee Securities.

 

5.

Additional Agreements and Acknowledgements of the Purchaser.

(a)    Forward Purchase Share Lock-up; Transfer Restrictions. The Purchaser
agrees that it shall not Transfer (as defined below) any Forward Purchase Shares
until the earlier of (i) one year after the Business Combination Closing or
(ii) the date following the Business Combination Closing on which the Company
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their common stock for cash, securities or other property.
Notwithstanding the foregoing, if, subsequent to the initial Business
Combination, the last sale price of the Class A Shares equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Business Combination Closing,
the Forward Purchase Shares shall be released from the lockup referenced herein.
Notwithstanding the first sentence of this Section 5(a), Transfers of the
Forward Purchase Shares are permitted (any such transferees, the “Permitted
Transferees”) (A) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members of the
Purchaser, or any affiliates of the Purchaser; (B) in the case of an individual,
by gift to a member of the individual’s immediate family, to a trust, the
beneficiary of which is a member of individual’s immediate family or an
affiliate of such person, or to a charitable organization; (C) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (D) in the case of an individual, pursuant to a qualified domestic
relations order; (E) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price

 

8



--------------------------------------------------------------------------------

at which the securities were originally purchased; (F) in the event of the
Company’s liquidation prior to the completion of a Business Combination; (G) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their Class A Shares for
cash, securities or other property subsequent to the completion of a Business
Combination; (H) as a distribution to limited partners, members or stockholders
of the Purchaser; (I) to the Purchaser’s affiliates, to any investment fund or
other entity controlled or managed by the Purchaser or any of its affiliates, or
to any investment manager or investment advisor of the Purchaser or an affiliate
of any such investment manager or investment advisor; (J) to a nominee or
custodian of a person or entity to whom a disposition or transfer would be
permissible under clauses (A) through (I) above; (K) to the Purchaser or any
Transferee hereunder; (L) by virtue of the laws of the Purchaser’s jurisdiction
of formation or its organizational documents upon dissolution of the Purchaser;
and (M) pursuant to an order of a court or regulatory agency; provided, however,
that in the case of clauses (A) through (E) and (H) through (L), these Permitted
Transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions. For purposes of this Section, “Transfer” shall mean the
(x) sale or assignment of, offer to sell, contract or agreement to sell,
hypothecation, pledge, grant of any option to purchase or otherwise dispose of
or agreement to dispose of, directly or indirectly, or establishment or increase
of a put equivalent position or liquidation with respect to or decrease of a
call equivalent position (within the meaning of Section 16 of the Exchange Act,
and the rules and regulations of the SEC promulgated thereunder) with respect
to, any of the Forward Purchase Securities (excluding any pledges in the
ordinary course of business for bona fide financing purposes or as part of prime
brokerage arrangements), (y) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Forward Purchase Securities, whether any such
transaction is to be settled by delivery of such Forward Purchase Securities, in
cash or otherwise, or (z) public announcement of any intention to effect any
transaction specified in clause (x) or (y).

(b)    Warrant Lock-up; Transfer Restrictions. The Purchaser agrees that it
shall not Transfer any Forward Purchase Warrants (or Class A Shares issued or
issuable upon the exercise of any such warrants) until 30 days after the
completion of the initial Business Combination, except that Transfers of the
Forward Purchase Warrants are permitted to any Permitted Transferee.

(c)    Trust Account.

(i)    The Purchaser hereby acknowledges that it is aware that the Company has
established a trust account for the benefit of the holders of the Public Shares
(the “Trust Account”), in an amount equal to the gross proceeds from the IPO for
the benefit of its public stockholders. The Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

(ii)    The Purchaser hereby agrees that it shall have no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

 

9



--------------------------------------------------------------------------------

(d)    Redemption and Liquidation. The Purchaser hereby waives, with respect to
any Forward Purchase Shares held by it, any redemption rights it may have in
connection with (i) the consummation of the initial Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination and (ii) any stockholder
vote to approve an amendment to the Charter to modify the substance or timing of
the Company’s obligation to redeem 100% of the Class A Shares sold in the IPO if
the Company has not consummated an initial Business Combination within 24 months
from the closing of the IPO or in the context of a tender offer made by the
Company to purchase Class A Shares, it being understood that the Purchaser shall
be entitled to redemption and liquidation rights with respect to any Public
Shares held by it.

(e)    Voting. The Purchaser hereby agrees that if the Company seeks stockholder
approval of a proposed initial Business Combination, then in connection with
such proposed Business Combination, the Purchaser shall vote any Class F Shares
and Class A Shares owned by it in favor of any proposed Business Combination and
all other proposals contemplated in the Merger Agreement.

(f)    No Short Sales. The Purchaser hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

6.    Listing. The Company will use commercially reasonable efforts to effect
and maintain the listing of the Class A Shares and Public Warrants on The Nasdaq
Capital Market (or another national securities exchange).

7.    Forward Closing Conditions.

(a)    The obligation of the Purchaser to purchase the Forward Purchase
Securities at the Forward Closing under this Agreement shall be subject to the
fulfillment, at or prior to the Forward Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchaser:

(i)    The initial Business Combination shall be approved by a unanimous vote of
the Company’s Board of Directors;

(ii)    The initial Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

(iii)    The Company shall have delivered to the Purchaser a certificate
evidencing the Company’s good standing as a Delaware corporation;

(iv)    The representations and warranties of the Company set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

10



--------------------------------------------------------------------------------

(v)    The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

(vi)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.

(b)    The obligation of the Company to sell the Forward Purchase Securities at
the Forward Closing under this Agreement shall be subject to the fulfillment, at
or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the Company:

(i)    The initial Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

(ii)    The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Forward Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on the Purchaser or its
ability to consummate the transactions contemplated by this Agreement;

(iii)    The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing;

(iv)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities; and

(v)    Purchaser shall have executed and delivered to the Company a counterpart
to (A) the A&R Registration Rights Agreement and (B) if applicable to Purchaser,
the Stockholders Agreement.

 

8.

Termination. This Agreement may be terminated at any time prior to the Forward
Closing:

(a)    by mutual written consent of the Company and the Purchaser;

(b)    automatically

(i)    if the Merger Agreement is validly terminated in accordance with its
terms; or

 

11



--------------------------------------------------------------------------------

(ii)    if the Company becomes subject to any voluntary or involuntary petition
under the United States federal bankruptcy laws or any state insolvency law, in
each case which is not withdrawn within sixty (60) days after being filed, or a
receiver, fiscal agent or similar officer is appointed by a court for business
or property of the Company, in each case which is not removed, withdrawn or
terminated within sixty (60) days after such appointment.

In the event of any termination of this Agreement pursuant to this Section 8,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchaser’s funds paid in connection herewith shall be promptly returned
to the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 8 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

9.

General Provisions.

(a)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (i) personal delivery to the party to be
notified, (ii) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (iii) five (5)
Business Days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (iv) one (1) Business Day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: 11100 Santa Monica Boulevard, Suite 2000,
Los Angeles, California 90025, Attention: General Counsel.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

(b)    No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

(c)    Survival of Representations and Warranties. All of the representations
and warranties contained herein shall survive the Forward Closing.

(d)    Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitute the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------

(e)    Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Notwithstanding
the foregoing, F45 shall be a third party beneficiary of this Agreement.

(f)    Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(h)    Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

(i)    Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York.

(j)    Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (ii) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (iii) hereby waive, and agree not to assert, by way of motion,
as a defense, or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court.

(k)    Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(l)    Amendments. This Agreement may not be amended, modified or waived as to
any particular provision, except with the prior written consent of the Company
and the Purchaser.

(m)    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

13



--------------------------------------------------------------------------------

(n)    Expenses. Each of the Company and the Purchaser will bear its own costs
and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent; stamp taxes and all The
Depository Trust Company fees associated with the issuance of the Forward
Purchase Securities and the securities issuable upon exercise of the Forward
Purchase Warrants.

(o)    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

(p)    Waiver. No waiver by any party hereto of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(q)    Specific Performance. The Purchaser agrees that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER:

 

CRESCENT CAPITAL GROUP LP

By:   /s/ Mark Attanasio Name:   Mark Attanasio Title:   Managing Partner

PURCHASER:

 

CRESCENT CAPITAL GROUP LP

By:  

/s/ Jean-Marc Chapus

Name:  

Jean-Marc Chapus

Title:  

Managing Partner

COMPANY:

 

CRESCENT ACQUISITION CORP

By:   /s/ Christopher G. Wright Name:   Christopher G. Wright Title:   President

[Signature Page to Amended & Restated Forward Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSFEREE JOINDER

 

Number of Forward Purchase Shares:

                       

Number of Forward Purchase Warrants:

  

Aggregate Purchase Price for Forward Purchase Securities:

   $       

 

 

 

TO BE EXECUTED UPON ANY ASSIGNMENT IN ACCORDANCE WITH THIS AGREEMENT TO “NUMBER
OF FORWARD PURCHASE SHARES,” “NUMBER OF FORWARD PURCHASE WARRANTS” AND
“AGGREGATE PURCHASE PRICE FOR FORWARD PURCHASE SECURITIES” SET FORTH ABOVE:

Number of Forward Purchase Shares, Number of Forward Purchase Warrants and
Aggregate Purchase Price for Forward Purchase Securities as of                 ,
20[        ], accepted and agreed to as of this                  day of ,
20[        ].

 

TRANSFEREE:

 

[                                                                          ]

By:     Name:   Title:  

COMPANY:

 

CRESCENT ACQUISITION CORP

By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

The following transfers of a portion of the number of Forward Purchase Shares
and Forward Purchase Warrants has been made:

 

Date of Transfer

 

Transferee

 

Number of
Forward
Purchase
Shares to be
Transferred

 

Number of
Forward
Purchase
Warrants to be
Transferred

 

Purchaser Revised
Forward Purchase
Share Amount

 

Purchaser Revised
Forward Purchase
Warrant Amount

                                       

TO BE EXECUTED UPON ANY ASSIGNMENT OF FORWARD PURCHASE SECURITIES:

Exhibit B as of                 , 20[                ], accepted and agreed to
as of this                  day of                 , 20[                 ] by:

 

TRANSFEREE:

 

[                                                                          ]

By:     Name:   Title:  

COMPANY:

 

CRESCENT ACQUISITION CORP

By:    

Name:   Title:  